Citation Nr: 1326428	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  10-30 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Detroit, Michigan (RO).

In his July 2010 substantive appeal concerning the above-captioned claim, the Veteran asserted that his current tinnitus was due to inservice acoustic trauma.  As this claim has been previously denied in the December 2008 rating decision, the Board finds that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus has been raised by the Veteran, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The reopened claim of entitlement to service connection for bilateral hearing loss will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for bilateral hearing loss was denied in a July 1993 rating decision.  The Veteran did not appeal the decision, nor was any new and material evidence submitted within the appeal period.

2.  Claims to reopen the issue of entitlement to service connection for bilateral hearing loss were denied in January 1994 and August 2005.  The Veteran did not appeal either of these decisions, nor was any new and material evidence submitted within the respective appeal periods.

3.  Evidence submitted since the August 2005 rating decision is new and material, as it has not been previously submitted for consideration and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The August 2005 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In May 1993, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, which was denied in a July 1993 rating decision.  The July 1993 denial was predicated on the RO's finding that the Veteran's service treatment records did not demonstrate complaints of, a diagnosis of, or treatment for bilateral hearing loss.  Although the Veteran received notice of this decision and notice of his appellate rights, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the May 1993 rating decision.  See 38 C.F.R. § 3.156(b) (1992).  Consequently, the May 1993 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7015(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

Subsequent to the July 1993 rating decision, the Veteran submitted claims to reopen the issue of entitlement to service connection for bilateral hearing loss on two occasions.  These claims were denied in January 1994 and August 2005.  Although the Veteran received notice of these decisions and notice of his appellate rights, he did not perfect an appeal in either instance.  Furthermore, he did not submit new and material evidence during the relevant appellate periods following either rating decision.  Consequently, the January 1994 and August 2005 rating decision are final based on the evidence then of record, respectively.  Id.

Although a decision is final, a claim will be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The RO determined that the evidence submitted since the August 2005 rating decision was not new and material sufficient to reopen the Veteran's claim.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the August 2005 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for bilateral hearing loss should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

In his February 2005 claim, the Veteran asserted that he experienced bilateral hearing loss during his active duty service, but he did not provide any elaboration as to underlying cause.  As discussed above, the Veteran's claim was previous denied (most recently in August 2005) because the evidence of record, including his service treatment records, did not demonstrate inservice complaints of, a diagnosis of, or treatment for bilateral hearing loss.

Since the August 2005 rating decision, the Veteran submitted a Hearing Loss and/or Tinnitus Questionnaire, dated in April 2008, wherein he asserted that he was exposed to acoustic trauma associated with his Military Occupational Specialty and other duties.  Specifically, the Veteran stated that he was assigned to an anti-aircraft artillery unit and that he was exposed to the noise associated with the firing of 75-millimeter cannons.  He subsequently described being in the "blast zone" of these guns.  Further, the Veteran stated that he served as a Radar Plotter for incoming aircraft and that the radar equipment created a "whirling" noise to which he was exposed.  Indeed, the Veteran's DD 214 indicated that the Veteran was assigned to B Battery, 507th Anti-Aircraft Artillery Battalion and that his Military Occupational Specialty was Anti-Aircraft Artillery Intelligence Specialist.  Additionally, the Veteran stated that he was exposed to noise created by the generators that powered the radar equipment.  Moreover, during a May 2013 Board hearing, the Veteran stated that he was exposed to noise associated with military aircraft taking off.

The Board finds that the Veteran's testimony and statements are new, as they were not previously submitted to VA for consideration.  Further, when considered along with the Veteran's previous assertion of inservice bilateral hearing loss, the Board finds that they are material because they relate to a previously un-established fact necessary to substantially the claim, specifically, an inservice event or injury.  In determining whether the Veteran's testimony and statements are new and material, the credibility of the evidence was presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, the Board finds that the Veteran's statements are competent evidence as to the various sources of inservice noise exposure.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).

Additionally, since the August 2005 rating decision, the Veteran submitted a private audiological examination report, dated in January 2009.  After assessing the Veteran's puretone thresholds, the audiologist stated that the Veteran's audiometric configuration was consistent with noise-induced hearing loss, given a "notch" at 6000 Hertz.  The Board finds that this evidence is new, as it was not previously submitted to VA for consideration.  Although the audiologist did not provide a specific opinion that the Veteran's current bilateral hearing loss was related to his claimed inservice noise exposure, the Board finds that it is material because it suggests that the Veteran's current bilateral hearing loss could be associated with inservice noise exposure.

Based on the above, the Board finds that the Veteran has submitted new and material evidence since the August 2005 rating decision sufficient to reopen his claim of entitlement to service connection for bilateral hearing loss.  In determining that the evidence submitted since the August 2005 rating decision is both new and material, the Board also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Further development of the reopened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the remand portion of the decision below.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened and, to this extent only, the appeal is granted. 


REMAND

A.  VA Examination

Given that the Veteran's DD 214 demonstrated that he was assigned to an anti-aircraft artillery unit during his active duty service and that he served as an Anti-Aircraft Artillery Intelligence Specialist, the Board concedes inservice noise exposure.

The Board finds that a remand is warranted in order to provide the Veteran a VA examination to ascertain the etiologically relationship, if any, between his current bilateral hearing loss and his active duty service, to include his claimed inservice noise exposure.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

B.  VA Treatment Records

Additionally, during the May 2013 Board hearing, the Veteran indicated that relevant VA treatment records were available, but had not been associated with his claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Consequently, the Board finds that a remand is warranted in order to obtain the Veteran's treatment records from the Ann Arbor, Michigan VA Medical Center.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should attempt to obtain the Veteran's relevant VA treatment records from the Ann Arbor, Michigan VA Medical Center.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  The Veteran should then be provided the appropriate audiological examination to determine the nature and etiology of his current bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The claims folder must be provided to and reviewed by the examiner.  The examiner must also review the relevant evidence in Virtual VA, if any, and indicate in the examination report that such a review was undertaken.  

After a review of the entire evidence of record, including the Veteran's lay statements as to inservice noise exposure and the onset and course of his disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss was incurred in, etiologically due to, or aggravated by, his active duty, to include acoustic trauma associated with artillery fire, military aircraft, radar equipment, and/or generators.  A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion, it must be so stated, and the examiner must provide thorough reasoning why an opinion could not be provided.

In rendering the opinion, the examiner is advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship, while less likely weighs against the claim.

3.  The RO should notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After completing the above actions, and any other indicated development the reopened claim must be adjudicated de novo, to include consideration of all the relevant evidence of record.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


